DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16, in the reply filed on 8/3/2022 is acknowledged.  The traversal is on the ground(s) that a search of claim 1 would naturally encompass the subject matter of claim 17.  This is not found persuasive because Groups I and II are different statutory classes (process vs. product) and therefore are properly identified as different inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/3/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one unsaturated C=C bond capable of reacting with a radical, under solid-state grafting conditions, to form an azide-grafted polymer.” Claim 1 is indefinite because it is unclear whether (A) the C=C bond is capable of reacting with a radical under solid state conditions to form an azide grafted polymer, or (B) an azide grafted polymer is formed by the reaction of the C=C bond with a radical. In other words, the term “capable” creates confusion as to whether the reaction occurs and an azide grafted polymer is formed (two step process of mixing and reacting) or whether just a mixture is formed of the polymer, initiator, and azide monomer (a one step process of mixing with no reaction) and the monomer has a capability of solid state reacting to form a grafted polymer. Therefore, claim 1 and all dependent claims are indefinite. For the purpose of this Office Action, because the preamble states “for preparing an azide-grafted polymer”, the claims are interpreted as requiring a reaction between the polymer, initiator, and azide monomer. 
Claim 2 recites “optionally with another unsaturated monomer or other polymer containing a carbon-hydrogen bond capable of reacting with a free radical.”. Claim 2 is indefinite because it is unclear whether this polymer is optional or intended to be part of the list of free-radical-reactive polymers. Therefore, claim 2 and all dependent claims are indefinite.
Claim 11 recites the azide monomer is represented by Formula (I) R-R’-A-N3 where R includes H, vinyl, diene, maleimide, acrylate, methacrylate, vinyl acetate, or combinations thereof. Claim 11 is indefinite because the formula includes embodiments where there are no unsaturated C=C bonds, such as when R is H, R’ is absent, and A is absent. Thus, it is unclear whether the azide monomer is represented by Formula (I) in claim 11 or whether the azide monomer is required to have an unsaturated C=C bond of claim 1. This same issue is in claim 12.
Claim 12 ends in a “, or .” This is indefinite because it is unclear what additional components are in the scope of the claim after the “or”.
Claim 15 recites the limitation "the grafting conditions" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “at least one unsaturated C=C bond capable of reacting with a radical, thereby grafting…” This claim is indefinite because it is unclear whether the grafting is required (as a separate term from the ‘capable’) or whether the grafting is a capability because it follows the ‘capable’ term. In other words, is the bifunctional monomer grafting the polymer with the functional group, or is it capable of grafting the polymer with the functional group.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 recites a process of mixing a free radical reactive polymer, a free radical initiator, and an azide monomer thereby forming an azide grafted polymer under solid state grafting conditions.
Relevant prior art includes DiNicola (US 5,140,074), Stokes (US 2014/0206251), Syed (US 2008/0076874), Carlson (US 2015/0240006), Beek (US 2016/0264688), and Cai, Polymer 47 (2006) pg. 7043-7050.
DiNicola teaches a process of making graft copolymers using a free radical initiator and a vinyl monomer (abstract) which is performed in the solid state (col. 9, ln. 30-45). DiNicola falls outside the scope of the instant claims because DiNicola fails to teach azide containing monomers or that the graft copolymer is an azide-grafted polymer.
Stokes teaches forming copolymers of styrene sulfonyl azide (abstract) followed by using the copolymers to modify surfaces. Stokes falls outside the scope of the instant claims because Stokes fails to teach the formation of graft copolymers by mixing a polymer, initiator, and monomer together. Stokes fails to provide any motivation to use an azide containing monomer in a graft copolymer.
Syed teaches a process of forming graft copolymers using a free radical initiator and a vinyl monomer which is performed in the solid state (abstract). Syed falls outside the scope of the instant claims because Syed fails to teach azide containing monomers or that the graft copolymer is an azide-grafted polymer.
Carlson teaches azide supports (abstract) formed by reacting a resin such as polystyrene with an azide containing molecule to form a polymer having pendent azide groups (¶ 131-132). Carlson fails to teach the azide is a monomer and fails to teach the presence of a free radical initiator. 
Beek teaches a process for modifying a polymer comprising mixing the polymer with a maleimide functionalized mono-azide to form a functionalized polymer (abstract). Beek teaches an example where natural rubber is mixed with maleimide sulfonylazide at 120˚C to graft the azide onto the rubber (¶ 41-43). Beek fails to teach the presence of a free radical initiator and thus the resulting polymer is not an azide grafted polymer, but the reaction product of the azide group with the polymer.
Cai teaches a process where silica nanoparticles are treated to have unsaturated groups, which are then graft polymerized with a vinylphenylsulfonylhydrazide in the presence of a peroxide initiator. Cai falls outside the scope of the instant claims because the process of Cai forms a graft polymerized silica and not the claimed graft polymer. Silica does not fall in the scope of a polymer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764